The judgment of the Supreme Court was entered
Per Curiam.
There was nothing wrong in adding the counts for fornication and bastardy to the count for seduction. They are offences of the same nature. If the Commonwealth had failed to prove the promise of marriage, the defendant might have been convicted on the other counts. A party indicted for seduction and acquitted may plead such acquittal in bar of a subsequent indictment for fornication and bastardy, founded on the same act. Dinkey v. Commonwealth, 5 Harris 126. The third, fourth and fifth errors are not assigned secundum regulas, and there were no ex*393ceptions below to the rulings of offers of evidence complained of, except to the letter of November 22d 1875, which was clearly admissible to show the previous relation between the parties. The other assignments of error to the rulings of the court below on questions of evidence, are not sustained by bills of exception, and must fall for that reason; but if they had been they would not have availed the plaintiff in error. As to the exceptions to the charge, we think there was nothing in it of which the plaintiff can rightfully complain.
The court had an undoubted right to instruct the jury as to the law and to warn them, as they did, against finding contrary to it. This is very different from telling them that they must find the defendant guilty, which is what is meant by a binding instruction in criminal cases. Judgment affirmed.